64 U.S. 320 (____)
23 How. 320
WILLIAM B. SUTTON, SAMUEL L. GRIFFITH, AND JAMES SUTTON, COPARTNERS UNDER THE FIRM AND STYLE OF SUTTON, GRIFFITH, & CO., PLAINTIFFS IN ERROR,
v.
STACY B. BANCROFT, THOMAS BEAVER, AND OTHERS, COPARTNERS UNDER THE FIRM AND STYLE OF BANCROFT, BEAVER, & CO.
Supreme Court of United States.

It was submitted on a printed brief by Mr. Watkins for the defendants in error, no counsel appearing for the plaintiffs in error.
Mr. Justice GRIER delivered the opinion of the court.
*321 The plaintiffs in error were sued on a promissory note executed by them. They did not pretend to have any defence. They entered a false plea, which was overruled on demurrer. They refused to plead in bar. Judgment was entered against them in due form, for want of a plea.
They do not pretend to allege any error in the proceedings. The judgment is therefore affirmed, with ten per cent. damages.